Citation Nr: 0000777	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability of the 
neck, shoulders, upper arms and hands.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL


Appellant and a friend


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to service connection for a disability of the 
neck, shoulders, upper arms and hands.  The veteran timely 
appealed this determination to the Board.

During his April 1997 hearing before a hearing officer at the 
RO, the veteran asserted that he had an anal disorder due to 
his claimed disability.  In support, at the hearing he 
submitted to the hearing officer an undated medical report, 
prepared by Dr. Gary Herzberg, in which that physician stated 
that, due to the disability for which service connection is 
currently being sought, he suffered from chronic irritation 
of the peri-anal area and anal canal.  To date, this claim 
has not been considered by the RO and it is referred to the 
RO for appropriate action and adjudication.

In July 1999, the veteran and a friend, accompanied by the 
veteran's accredited representative, presented testimony to 
the undersigned Board Member at a hearing held at the local 
VA office.  At the hearing, the veteran submitted, 
accompanied by a waiver of RO consideration, additional 
evidence in support of his claim, which will be considered by 
the Board in connection with the instant appeal.  In 
addition, at the hearing, the veteran asserted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a July 1999 statement submitted 
subsequent to the latter hearing, the veteran's 
representative stated that the psychiatric disorder "should 
probably be major depression."  In any event, to date, a 
claim of service connection for a psychiatric disorder has 
not been considered by the RO, and it too is referred to the 
RO for appropriate action and adjudication.


FINDINGS OF FACT

1.  In his statements and hearing testimony, the veteran has 
reported that he began playing the trumpet while in the 
fourth or fifth grade; that he did not have any problems 
affecting his neck, shoulders, upper arms or hands prior to 
service; that he began experiencing fatigue, tingling and 
cramping in his hands, shoulders, upper arms and neck 
subsequent to being directed to change his hand position when 
he played the trumpet during service; and that he has 
suffered from a chronic disability of the neck, shoulders, 
upper arms and hands since that time.

2.  Although some of the service medical records have not 
been associated with the claims folder, the record contains a 
statement from the veteran's in-service music instructor, in 
which he reports that he directed the veteran to change his 
hand position for playing the trumpet.

3.  There is competent medical evidence that indicates that 
the veteran's disability of the neck, shoulders, upper arms 
and hands might have had its onset during his period of 
military service.

4.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a disability of the 
neck, shoulders, upper arms and hands.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(b), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Unites 
States Court of Appeals for Veterans Claims, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In his statements and hearing testimony, the veteran has 
reported that he began playing the trumpet while in the 
fourth or fifth grade and that he did not have any problems 
affecting his neck, shoulders, upper arms or hands prior to 
service.  In addition, he stated that he began experiencing 
fatigue, tingling and cramping in his hands, shoulders, upper 
arms and neck subsequent to being directed to change his hand 
position when he played the trumpet during service.  The 
veteran further maintains that he has suffered from a chronic 
disability of the neck, shoulders, upper arms and hands since 
that time.  

The Board observes that, although some of the veteran's 
service medical records have not been associated with the 
claims folder, of record is an October 1997 statement that 
was prepared by his former in-service music instructor, in 
which he confirmed that he directed the veteran to change his 
hand position for playing the trumpet.  In addition, in his 
statements and testimony, which are consistent with other lay 
statements in the claims folder, the veteran reports that he 
has suffered from chronic neurological symptoms that began in 
his hand and thereafter also involved his upper arms, 
shoulders and neck.  The medical evidence of record contains 
numerous private medical reports, including April 1997 
reports prepared by Dr. James R. Schneider, an orthopedic 
surgeon, and by Kate Worthington Simmons, a myotherapist 
associated with the Myofascial Pain Treatment Center in San 
Francisco, California.  In both of these April 1997 reports, 
the examiners noted the veteran's history of having altered 
his hand position for playing the trumpet during service and 
opined that his current disability affecting his neck, 
shoulders, upper arms and hands was related to that in-
service change.  

Thus, a review of the record reflects numerous diagnoses of 
current disability; an in-service injury (the veteran's 
assertion that he was directed to change his hand position 
for playing the trumpet, which was confirmed by his in-
service music instructor); a reported history of a continuity 
of neurologic symptomatology; and a nexus between the change 
in hand position and his current condition (the opinions 
offered by Dr. Schneider and Ms. Simmons).  As such, the 
criteria for establishing a plausible claim have been met.  
See Epps; Savage.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a disability of the neck, shoulders, 
upper arms and hands; to this extent, the claim is granted.


ORDER

As evidence of a well-grounded claim of service connection 
for a disability of the neck, shoulders, upper arms and hands 
has been presented, the appeal is granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a disability of the 
neck, shoulders, upper arms and hands, VA must now consider 
the claim on the merits.  Such adjudication requires a 
weighing of the evidence, and an assessment of the 
credibility and probative value of each item of evidence.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  While the medical 
statements linking the current disability to events in 
service are sufficient to make the claim well-grounded, an 
assessment of their probative value in a merits determination 
rests, in part, on the fact that the medical care providers 
relied on the veracity of the veteran's self-reported medical 
history, and not on a review of contemporaneously recorded 
medical records.  In this regard, medical treatment records 
recorded in the 1980s and early 1990s, well before the claim 
for VA benefits was filed, do not reflect a history of 
pertinent symptoms dating back to service, nor do they 
attribute the development of disability to an event in 
service (the changing of hand position).  Rather the onset of 
symptoms was linked to the veteran's job duties as a music 
teacher and musician.  

During the hearing before the Board, the veteran testified, 
under oath, that after he began receiving "full benefits" 
while working for the San Francisco Unified School District 
in 1981-1982 he sought medical treatment through Kaiser for 
shaking in the hands and was treated with massage.  It does 
not appear that these records have been requested.  The 
history of symptoms recorded therein would clearly be of 
significant probative value.  

In addition, it appears from the record that the veteran 
previously applied for worker's compensation benefits for 
this disability.  The RO should thus obtain copies of any 
decisions regarding such a claim and the medical evidence on 
which such a decision was based.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should request, through 
official channels, the remainder of the 
veteran's service medical records.  In 
the event a search for such evidence is 
unsuccessful, that fact should be 
documented for the record.

2.  The RO should contact the veteran for 
more specific information on treatment he 
allegedly received through Kaiser during 
the early days of his employment as a 
teacher from 1979 to 1984.  Any records 
relating to pertinent medical treatment 
of the veteran's neck, shoulders, upper 
arms and hands should be obtained for 
inclusion in the file.  In the event the 
veteran identifies any other pertinent 
private or VA medical records, not 
already part of the claims folder, those 
should be obtained as well, after 
securing the necessary authorization(s).

3.  The RO should contact the appropriate 
State agency in the State of California 
and request that that body furnish a copy 
of any pertinent records in its 
possession relating to any claim filed by 
the veteran for worker's compensation 
benefits.  Any records obtained should be 
associated with the claims folder.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for a disability affecting the hands, 
upper arms, shoulders and neck on the 
basis of all pertinent evidence of 
record. 

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  In the event that the 
determination remains adverse to the 
veteran, both and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



